

116 HR 8118 IH: Foster Youth Dental Act of 2020
U.S. House of Representatives
2020-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8118IN THE HOUSE OF REPRESENTATIVESAugust 28, 2020Ms. Bass (for herself, Mr. Langevin, Mrs. Lawrence, Mr. Bacon, Mr. Fitzpatrick, Ms. Clarke of New York, Ms. Sewell of Alabama, Mr. Thompson of Mississippi, Mrs. Davis of California, Mr. Clay, Ms. Johnson of Texas, Mr. Hastings, Mr. Danny K. Davis of Illinois, and Ms. Pressley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to strengthen coverage under the Medicaid program for certain foster youth individuals.1.Short titleThis Act may be cited as the Foster Youth Dental Act of 2020.2.Strengthening coverage under the Medicaid program for certain foster youth individuals(a)Expansion of EPSDT services to certain individuals aged 21–25(1)In generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended—(A)in paragraph (4)(B), by inserting (or, in the case of a specified individual (as defined in the matter at the end of this subsection), under the age of 26) after 21; and (B)by adding at the end the following new sentence: For purposes of paragraph (4)(B), the term specified individual means an individual who is in foster care under the responsibility of a State (or was in foster care under the responsibility of the State on the date of attaining 18 years of age or such higher age as the State has elected under section 475(8)(B)(iii) and was enrolled in a State plan under this title or under a waiver of a plan while in such foster care)..(2)Provision of information with respect to dental servicesSection 1902(a)(43)(A) of the Social Security Act (42 U.S.C. 1396a(a)(43)(A)) is amended—(A)by inserting (or, in the case of a specified individual (as defined in the matter at the end of section 1905(a)), under the age of 26) after 21;(B)by inserting (including dental services) after treatment services; (C)by striking and the need and inserting , the need; and(D)by striking the comma at the end and inserting , and the importance of maintaining good oral health,. (3)Effective date(A)Extension of coverageThe amendments made by paragraph (1) shall apply with respect to medical assistance furnished during calendar quarters beginning on or after the date that is 80 days after the date of the enactment of this Act.(B)Provision of informationThe amendment made by paragraph (2) shall apply to information provided under section 1902(a)(43)(A) of the Social Security Act (42 U.S.C. 1396a(a)(43)(A)) beginning with the first calendar quarter beginning on or after the date that is 80 days after the date of the enactment of this Act.(b)Incentive for the provision of dental services to certain individuals(1)In generalSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—(A)in paragraph (13)—(i)in subparagraph (B), by striking and at the end;(ii)in subparagraph (C), by adding and at the end; and(iii)by adding at the end the following new subparagraph:(D)for payment for dental services furnished on or after the first day of the first calendar quarter beginning on or after the date that is 80 days after the date of the enactment of this subparagraph by a dentist to a specified individual (as defined in the matter at the end of section 1905(a)) under the age of 26 at a rate not less than the specified average rate (as defined in subsection (tt)) for such services.; and(B)by adding at the end the following new subsection:(tt)Specified average rate defined(1)In generalFor purposes of subsection (a)(13)(D), the term specified average rate means, with respect to a dental service furnished in a State, the average of the contracted rates (as defined in paragraph (2)) in effect during the 5-year period ending on the date such service is so furnished—(A)for such service furnished in such State (as determined by the State); or(B)for such service furnished in the United States (as determined by the Secretary);as selected by such State. (2)Contracted rate defined(A)In generalFor purposes of paragraph (1), the term contracted rate means, with respect to a dental service, a rate in effect between a health insurance issuer offering group or individual health insurance coverage or a group health plan (as such terms are defined in section 2791 of the Public Health Service Act) and a dentist with a contractual relationship in effect with such issuer or plan (as applicable) for furnishing such service under such coverage or plan (as applicable) that represents the total amount payable (including cost sharing) under such coverage or plan (as applicable) for such service so furnished.(B)Exclusion of self-insured group health plan ratesFor purposes of subparagraph (A), the term contracted rate shall not include a rate described in such subparagraph that is in effect between a self-insured group health plan and a dentist..(2)Medicaid managed care plansSection 1932(f) of the Social Security Act (42 U.S.C. 1396u–2(f)) is amended—(A)in the header, by striking primary care services and inserting certain services; (B)by inserting or dental services after primary care services;(C)by striking section 1902(a)(13)(C) and inserting subparagraph (C) or (D), respectively, of section 1902(a)(13); and(D)by striking such section and inserting such subparagraph (C) or (D), as applicable.(3)Increased FMAP for increased expensesSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended by adding at the end the following new subsection:(gg)Increased FMAP for additional expenditures for dental servicesNotwithstanding subsection (b), with respect to the portion of the amounts expended for medical assistance for services described in section 1902(a)(13)(D) furnished on or after the first day of the first calendar quarter beginning on or after the date that is 80 days after the date of the enactment of this subsection furnished to an individual described in such section by a dentist that is attributable to the amount by which the minimum payment rate required under such section (or, by application, section 1932(f)) exceeds the payment rate applicable to such services under the State plan as of July 1, 2020, the Federal medical assistance percentage for a State that is one of the 50 States or the District of Columbia shall be equal to 100 percent. The preceding sentence does not prohibit the payment of Federal financial participation based on the Federal medical assistance percentage for amounts in excess of those specified in such sentence..(c)Outreach efforts for enrollment of former foster childrenSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—(1)in paragraph (85), by striking ; and and inserting a semicolon;(2)in paragraph (86), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (86) the following new paragraph:(87)not later than 6 months after the date of the enactment of this paragraph—(A)establish an outreach and enrollment program, in coordination with the State agency responsible for administering the State plan under part E of title IV and any other appropriate or interested agencies, designed to increase the enrollment of individuals who are eligible for medical assistance under the State plan under paragraph (10)(A)(i)(IX) in accordance with best practices established by the Secretary; and(B)establish an outreach program to dentists practicing in such State to encourage enrollment by such dentists in such plan as participating providers under such plan..(d)Providing for immediate eligibility for former foster youthSection 1002(a)(2) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking January 1, 2023 and inserting the date of enactment of the Foster Youth Dental Act of 2020. 